MORRISON, Presiding Judge.
The offense is robbery; the punishment, 40 years.
The witnesses Huckaby and Borkowski, employees of a 7-11 Store in Dallas, testified that on the night in question as they were preparing to close the store appellant entered and robbed them of the store’s money at gun point. They identified the weapon introduced by the state as the one which he had used and identified appellant at the police station a few days later.
Officers Kirkpatrick and Hemby testified that they arrested appellant several days after the robbery and found the weapon in question under the driver’s seat of the automobile which he was driving.
Appellant did not testify in his own behalf but called one Smith, the owner of the Patti Night Club, who testified that appellant was in his establishment on the night in question.
The jury resolved the question of alibi in favor of the state, and we find the evidence sufficient to support their verdict.
No brief has been filed, and no formal bills of exception appear in the record.
Finding no reversible error, the judgment of the trial court is affirmed.